 
 
I 
111th CONGRESS
2d Session
H. R. 5379 
IN THE HOUSE OF REPRESENTATIVES 
 
May 25, 2010 
Mr. Young of Alaska introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To delist the polar bear as a threatened species under the Endangered Species Act of 1973. 
 
 
1.Short titleThis Act may be cited as the Polar Bear Delisting Act. 
2.Delisting of polar bear as threatened speciesThe determination by the United States Fish and Wildlife of the threatened status for the polar bear (Ursus maritimus) under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), published May 15, 2008 (73 Fed. Reg. 28211 et seq.), and the listing of such species as a threatened species under that Act pursuant to such determination, shall have no force or effect. 
 
